


110 HR 4462 IH: Code Talkers Recognition

U.S. House of Representatives
2007-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4462
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2007
			Ms. Granger (for
			 herself, Mr. Kind,
			 Mr. Wolf, and
			 Mr. Kennedy) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To authorize the award of a congressional gold medal on
		  behalf of the Native Americans who served as Code Talkers during foreign
		  conflicts in which the United States was involved during the 20th Century in
		  recognition of their heroic and dramatic contributions to the Nation, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Code Talkers Recognition
			 Act.
		2.Expression of
			 recognitionThe purposes of
			 the medals authorized by this Act are to express recognition by the United
			 States and the Congress and to honor the Native American Code Talkers who
			 distinguished themselves in performing highly successful communications
			 operations of a unique type that greatly assisted in saving countless lives and
			 in hastening the end of World War I and World War II.
		3.FindingsThe Congress finds as follows:
			(1)When the United States entered World War I,
			 Indian people of the United States were not accorded the status of citizens of
			 the United States.
			(2)Without regard to
			 this lack of citizenship, members of Indian Tribes and nations enlisted in the
			 Armed Forces to fight on behalf of their native land.
			(3)The first reported
			 use of American Indian Code Talkers was on October 17, 1918.
			(4)The Choctaw Code
			 Talkers in World War I were the first Code Talkers that played a role in
			 American military operations and transmitted vital communications that helped
			 defeat German forces in Europe in World War I.
			(5)Because the
			 language used by the Choctaw soldiers in the transmission of information was
			 not based on a European language or on a mathematical progression, the Germans
			 were unable to understand any of the transmissions.
			(6)This was the first
			 time in modern warfare that such transmission of messages in a native language
			 was used for the purpose of confusing the enemy.
			(7)On December 7,
			 1941, the Japanese Empire attacked Pearl Harbor, Hawaii and Congress declared
			 war the following day.
			(8)The United States
			 Government called upon the Comanche Nation to support the military effort
			 during World War II by recruiting and enlisting Comanche men to serve in the
			 United States Army to develop a secret code based on the Comanche language.
			(9)During World War
			 II, the United States employed Native American Code Talkers who developed
			 secret means of communication based on Native languages and who were critical
			 to winning the war.
			(10)The Army
			 recruited about 50 Native Americans for such special communication assignments
			 and the Marines recruited several hundred Navajos for duty in the Pacific.
			(11)In 2001, Congress
			 and President Bush honored the Navajo Code Talkers with congressional gold
			 medals for their contributions to the United States Armed Forces as radio
			 operators during World War II.
			(12)It is time for
			 Congress to give all Native American Code Talkers the recognition they deserve
			 for their contributions to United States victories in World War I and World War
			 II.
			(13)Soldiers from the
			 Assiniboine, Cherokee, Cheyenne, Chippewa/Oneida, Choctaw, Comanche, Cree,
			 Crow, Hopi, Kiowa, Menominee, Meskwaki, Mississauga, Muscogee, Osage, Pawnee,
			 Sac and Fox, Seminole, and Sioux (Lakota and Dakota) Indian Tribes and nations
			 served as Code Talkers during World War II.
			(14)To the enemy’s
			 frustration, the code developed by these Native American Indians proved to be
			 unbreakable and was used extensively throughout the European theater.
			(15)The heroic and dramatic contributions of
			 the Native American Code Talkers was instrumental in driving back Axis forces
			 across the Pacific during World War II.
			4.Congressional gold
			 medal
			(a)Awards
			 AuthorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the award, on behalf of the Congress, of a single
			 gold medal of appropriate design in honor of the Native American members of the
			 United States Armed Forces, collectively, who served as Code Talkers in any
			 foreign conflict in which the United States was involved during the 20th
			 Century.
			(b)Design and
			 Striking
				(1)In
			 generalFor the purposes of the award referred to in subsection
			 (a), the Secretary of the Treasury (hereafter in this Act referred to as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
				(2)Designs of medals
			 emblematic of code talker serviceThe design of the gold medal struck under
			 this subsection in recognition of Native American Code Talkers shall be
			 emblematic of the heroic and dramatic service of such Code Talkers.
				(3)Indian tribe
			 definedFor purposes of this Act, the term Indian
			 tribe has the same meaning as in section 4 of the
			 Indian Self-Determination and Education
			 Assistance Act.
				(c)Display of gold
			 medalFollowing the award of
			 the gold medal under subsection (a), the gold medal shall be given to the
			 Smithsonian Institution where it will be displayed as appropriate and made
			 available for research.
			(d)Presentation of
			 duplicate gold medals to tribal governmentsThe Speaker of the House of Representatives
			 and the President pro tempore of the Senate shall make appropriate arrangements
			 for the presentation, on behalf of the Congress, of a gold duplicate of the
			 gold medal awarded under subsection (a) to the government of each Indian tribe
			 that the Secretary and the Secretary of Defense jointly determine had tribal
			 members who served as Code Talkers in the United States Armed Forces in any
			 foreign conflict in which the United States was involved during the 20th
			 Century.
			5.Silver duplicates
			 for individual code talkers
			(a)In
			 generalThe Secretary shall
			 strike duplicates in silver of the gold medals struck under section 4 for
			 transmittal, in a manner to be determined by the Speaker of the House of
			 Representatives and the President pro tempore of the Senate, to each individual
			 identified under subsection (b) as a Native American member of the United
			 States Armed Forces who served as a Code Talker in any foreign conflict in
			 which the United States was involved during the 20th Century or to the next of
			 kin or other personal representative of any such Native American who has
			 deceased before such presentation.
			(b)Determination of
			 identity of code talkersFor purposes of determining eligibility
			 for a silver duplicate under subsection (a), the Secretary shall consult with
			 the Secretary of Defense who shall make prompt determinations of such
			 eligibility.
			6.Bronze duplicate
			 medals for sale to publicUnder such regulations as the Secretary may
			 prescribe, the Secretary may strike and sell duplicates in bronze of the gold
			 medal struck under section 4, at a price sufficient to cover the costs of the
			 medal, including labor, materials, dies, use of machinery, and overhead
			 expenses.
		7.National
			 medalsMedals struck pursuant
			 to this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.
		8.Authorization of
			 appropriations; proceeds of sale
			(a)Authorization of
			 AppropriationsThere is
			 authorized to be charged against the United States Mint Public Enterprise Fund,
			 such amounts as are necessary to pay for the cost of the medals authorized
			 under sections 4 and 5.
			(b)Proceeds of
			 SaleAmounts received from
			 the sale of duplicate bronze medals under this Act shall be deposited in the
			 United States Mint Public Enterprise Fund.
			9.Rule of
			 constuctionNo provision of
			 this Act shall be construed as authorizing the award of a duplicate medal to
			 any individual, or any next of kin or personal representative of any
			 individual, previously honored pursuant to section 1101 of title XI of division
			 B of H.R. 5666, as enacted by reference in Public Law 106–554.
		
